TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00119-CV




                Appellant, Mark S. Brown//Cross-Appellant, Kyle T. Keeling



                                                v.



                 Appellee, Kyle T. Keeling//Cross-Appellee, Mark S. Brown




             FROM THE COUNTY COURT AT LAW OF TOM GREEN COUNTY
              NO. 04C155-1, HONORABLE BEN NOLEN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s record in this case was due March 15, 2005. The County Clerk of Tom

Green County notified this Court that the record had not been paid for, nor had payment

arrangements been made. See Tex. R. App. P. 35.3(a)(2). On March 23, appellant Mark S. Brown

was notified that he had to make payment arrangements for the record or his appeal would be

dismissed for want of prosecution. See Tex. R. App. P. 37.3(b), 42.3(b). To date, appellant has not
complied with our instructions and the clerk’s record is long overdue. Accordingly, we dismiss the

appeal for want of prosecution. See Tex. R. App. P. 37.3(b), 42.3(b).1




                                              __________________________________________

                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: October 21, 2005




   1
      Appellee Kyle T. Keeling filed a motion to dismiss the appeal based on appellant Brown’s
notice of appeal being tendered late. Brown’s motion for extension of time to file notice of appeal
was granted and Keeling’s motion to dismiss overruled. At the same time, Keeling filed a notice of
cross-appeal “to permit complete relief to appellee in the matter of the appeal” in the event Brown’s
appeal was allowed to continue. The notice of cross-appeal stated that the notice would be
withdrawn upon dismissal of Brown’s appeal. Although we are dismissing based on want of
prosecution rather than on Keeling’s motion, the effect is that Brown’s appeal will not continue.
Accordingly, we consider Keeling’s notice of cross-appeal withdrawn. Of course, should this appeal
be reinstated for any reason, so would Keeling’s cross-appeal.

                                                 2